DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/5/21. Claim 1 has been cancelled. Claims 2 - 21 have been added and are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 1/5/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Amendments
	Claim 1 has been cancelled and new claim 2 -21 have been added, necessitating new grounds for rejection, including a Restriction Requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2 - 9, drawn to a system comprising an ethanol or DMSO solvent and a foam made with an amine alcohol, classified in A61L31/00+.
II. Claims 10 - 18, drawn to a system comprising a perfluorocarbon solvent and a foam made with a perfluorinated diol, classified in A61L31/00+.
III. Claims 19 - 21, drawn to a system without a solvent and comprising a foam made with a perfluorinated diol, classified in A61L31/00+.

The inventions are independent or distinct, each from the other because:
Inventions I and II, I and III and II and III are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, and effect; and the inventions do not overlap in scope. Specifically, the systems are drawn to different solvents and different foams, making them unique and separate inventions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 

Species Election
This application contains claims directed to the following patentably distinct species:

(A) Alcohol as part of the reaction product of the foam:
 (1) amino alcohol (claim 4);
(2) perfluoronated diol (claims 10 and 13); or
(3) combination of amino alcohol and perfluoronated diol (claim 15).

(B) solvent:
(1) ethanol (claims 6-7); or
(2) DMSO (claims 8-9); or
(3) perfluorocarbon (claim 10); or
(4) perfluorocarbon and ethanol (claim 16); or
(5) perfluorocarbon and DMSO (claim 17); or
(6) no solvent (claim 19); or
(7) a solvent in general (claim 20).

The species are independent or distinct because each claimed alcohol and each claimed solvent is a mutually exclusive compound with distinct properties and functionalities in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 10 and 19 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Edwin Richards on 1/14/21 a provisional election was made without traverse to prosecute the invention of Group I and species (B)(2), claims 1 - 5 and 8 - 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 – 7 and 10 – 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 5 and 8 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, which depends from claim 3, recites at least one of hydroxypropyl ethylenediamine or triethanolamine. Claim 3 recites at least one polyfunctional diol. It is unclear, if the alcohols of claim 4 are examples of the polyfunctional diol of claim 3 or if they are additional to the diol of claim 3. It is especially confusing since the alcohols of claim 4 are monoalcohol and triol. If claim 4 is supposed to claim examples of alcohols of claim 3, claim 3 can be amended to read “polyfunctional alcohols”. If the foam comprises both polyfunctional diols and the polyfunctional alcohols of claim 4, the claims need to be clarified.
The remaining claims are rejected since they depend from the rejected claims.

Claim Rejections - 35 USC § 103
Claims 1 - 5 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFIN (US 2008/0009831) in view of GARZA et al (US 2013/0161026) and/or FALKNER et al (US 2014/0020910) and/or FRIEDMAN et al (US 2004/0260272).
Claims 2 – 3: GRIFFIN discloses (see entire document) a system comprising a catheter comprising a polyurethane shape memory polymer (SMP) having a preselected Tg, wherein SMP is in a flexible shape at a temperature above its Tg and is cooled to a temperature below its Tg where it transitions to a stiffer shape  [reading on the claimed change in shape] (abstract, [0007], [0022]); and similarly, the SMP changes shape from a rigid shape to a flexible shape when heated ([0005], [0006], [0024], [0034]) [also reading on the claimed change in shape]. The temperature is changed with fluid conduction heating ([0006]) [reading on the claimed solvent]. 
The SMP is preselected to have a Tg greater than the body temperature, such as for example, 37oC or 38oC - 80 oC ([0023]) [reading on the claimed SMP being at a temperature above 38oC when dry]. Once the catheter is in position in the body, a fluid, such as saline, is introduced which lowers the temperature below the Tg of the polyurethane SMP ([0034]) [reading on the claimed solvent and reading on the solvent plasticizing the SMP to a temperature below 38oC].
GRIFFIN discloses that the polyurethane SMP changes shape when a solvent is applied, which changes the temperature of the SMP from above to below its Tg, but fails to explicitly teach that the Tg of the polyurethane foam itself is changed with the solvent. 
	However:
	 It has been established that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Since GRIFFIN’s system comprises the same polyurethane SMP foam as claimed, said SMP necessarily changes its Tg when a solvent is applied to it since it is no longer a dry polyurethane with its own Tg, but a new composition comprising the polyurethane and a solvent. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Moreover, said limitation is an intended use of the system of changing its Tg between being dry or with solvent. It is noted that the intended use of a composition does not materially affect the composition and this limitation is given weight only to the extent that the composition disclosed in the applied reference is capable of being used as such.  GRIFFIN’s composition, which comprises a polyurethane SMP foam, a solvent and catheter that includes the SMP foam, is necessarily capable of the claimed use because the claimed composition is believed to be substantially identical to the composition disclosed in the reference. The burden is shifted to the applicant to provide convincing factual evidence to the contrary. 
	The position that GRIFFIN’s polyurethane foam inherently changes its Tg with the application of a solvent is further evidenced by:
	 GARZA who discloses (see entire document) that Tg is a physical property of the SMP and that adding a solvent, such as water or brine/saline, to a polyurethane SMP will decrease its Tg by plasticizing the SMP while also changing its shape (abstract, [0001], [0004], [0006], [0015], [0016], [0031] – [0034], [0045]); and by
	FALKNER who discloses (see entire document) that the Tg of the SMP foam drops when the SMP is contacted with an activation fluid, such as water or alcohol, by plasticizing the SMP while also changing its shape ([0006], [0040], [0041], [0055], claims 1 and 14).
Therefore, in light of GARZA and/or FALKNER, it would have also been obvious to one of ordinary skill in the art to have added as much solvent as necessary for GRIFFIN’s stated objective of increasing or reducing the temperature of the polyurethane so that it can reshape to flexible or to rigid, and have thus reduced the Tg of the polyurethane with reasonable expectation of success.

GRIFFIN discloses a polyurethane SMP, but is silent whether the SMP is an open cell foam or solid, if it’s aliphatic and a thermoset. However:
 GARZA discloses that the SMP can be either open cell foam or solid ([0016], [0025], [0026]), both having the same property wherein the SMP will decrease its Tg by plasticizing the SMP while also changing its shape, and that open cell allows for fluid communication through the material ([0016]), and discloses that said polyurethane SMP foam can be aliphatic ([0019], [0020]).
FALKNER discloses that the SMP can be an open cell foam or a solid, and that open cell allows for fluid communication through the material ([0021], [0030], [0031], claim 16), and discloses that said polyurethane SMP foam can be aliphatic ([0024], [0025]). 

FRIEDMAN discloses (see entire document) a system comprising: 
(i) a catheter ([0031], [0035], [0123], claims 14, 21) [as claimed],  
(ii) a polyurethane foam which can be porous or non-porous, hydrophilic or hydrophobic, and is specifically an open cell [as claimed] linear [as claimed] polyurethane, wherein open cell is advantageous in that it can carry therapeutic agents ([0074], [0162], [0168]), and is crosslinked to provide a biodurable reticulatable product and a product wherein the pores/open cell do not collapse ([0148], [0154], [0161]) [reading on the claimed  thermoset], and 
(iii) a solvent selected from blood, water or urine ([0187], [0189], [0209]) [as claimed] and wherein FRIEDMAN further discloses that DMSO [as claimed] is known as a carrier for drug delivery and is used as a solvent for making the polyurethane because it is non-toxic, non-carcinogenic and environmentally benign ([0006], [0176]). 
The porous polyurethane foam is made from at least one diol or polyol ([0149]) [as claimed], at least one isocyanate, such as isophorone diisocyanate [as claimed], and at least one chain extender selected from diamines, alkanol amines, and specifically triethanolamine ([0154], [0158], [0160]) [as claimed]. 
FRIEDMAN discloses that the porous polystyrene is in a compressed form until it is delivered to its biologic site, such as the bladder [and therefore in contact with an aqueous solution], where it regains its shape ([0127]-[0133], [0187]).
Accordingly, it would have been obvious to one of ordinary skill in art to have made GRIFFIN’s system with polyurethane SMP that is open cell, linear and a thermoset since GRIFFIN is silent whether the SMP is foam or rigid, linear or not and if  it is a thermoset, thus showing to be open to any type of polyurethane without a preference, while GARZA and/or FALKNER disclose that linear and both foam or solid SMP have the same physical property wherein adding a solvent to the polyurethane SMP will decrease the SMP’s Tg by plasticizing it while changing its shape and one can choose open cell or solid depending on whether one needs fluid communication or not, such as when delivering a therapeutic drug as taught by FRIEDMAN wherein open cell allows for the drug, and that  thermosetting/crosslinking provides for a biodurable reticulatable product wherein the open cells do not collapse, and have thus arrived at the claimed linear polyurethane SMP thermoset foam/open cell with reasonable expectation of success.

GRIFFIN broadly discloses a polyurethane SMP, but is silent regarding the make-up of the polyurethane. However:
GARZA discloses that the polyurethane SMP foam is made with a diisocyanate, such as isophorone diisocyanate, a diol or polyol, and a chain extender based on aliphatic or aromatic diamine or polyamines ([0016], [0020], [0024]).
FALKNER discloses that the polyurethane SMP foam is made with a polyisocyanate, such as isophorone diisocyanate, a diol or polyol, and with a chain extender based on aliphatic or aromatic diamine or polyamines ([0021], [0022], [0024], [0025], [0029]).
It would have been obvious to one of ordinary skill in the art to have used GARZA’s and/or FALKNER’s and/or FRIEDMAN’s polyurethane in GRIFFIN’s system since GRIFFIN broadly discloses polyurethane, thus showing to be open to any polyurethane and is not limited to a preferred embodiment, while GARZA, FALKNER and FRIEDMAN disclose how typical polyurethanes that are used as SMP are made, and have thus arrived at the present claims with reasonable expectation of success.

Claim 4: GRIFFIN is silent regarding hydroxypropyl ethylenediamine or triethanolamine.  However, it would have been obvious to one of ordinary skill in the art to have used FRIEDMAN’s triethanolamine as the chain extender in GRIFFIN’s polyurethane since GRIFFIN is silent regarding the make-up of the polyurethane, thus showing to be open to any polyurethane and is not limited to a preferred embodiment, and since GARZA and FALKNER also disclose that diamines and polyamines chain extenders are typically used when making polyurethane SMPs.
	Claim 5: GRIFFIN discloses an aqueous environment comprising saline which lowers the Tg of the SMP to below the body temperatures which is 37oC or 38-80oC ([0023], [0034]). GRIFFIN in view of GARZA or FALKNER or FRIEDMAN is silent about not self-actuating to greater than 50% recovery of the primary shape within 30 minutes of exposure to the aqueous environment at less than 38oC. However, since the system of GRIFFIN in view of GARZA or FALKNER or FRIEDMAN is substantially identical to the claimed system, it is expected that the disclosed system will behave in the same manner as claimed.
	Claim 8: GRIFFIN in view of FRIEDMAN discloses DMSO.
	Clam 9: GRIFFIN in view of FRIEDMAN discloses water/saline and DMSO, but is silent regarding a percentage of each. However, it would have been obvious to one of ordinary skill in the art to have varied the amount of each depending on the specific application, wherein the system can be used as a catheter for the bladder or other mammalian sites and organs, as a drug delivery implant, as vascular and neurovascular passageways, etc. (FRIEDMAN: [0002], [0010], [0011], [0094]; GRIFFIN: [0002], [0004]).

Claims 1 - 5 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over FRIEDMAN et al (US 2004/0260272) in view of GRIFFIN (US 2008/0009831) and/or GARZA et al (US 2013/0161026) and/or FALKNER et al (US 2014/0020910).
	FRIEDMAN’s, GRIFFIN’s, GARZA’s and FALKNER’s disclosures are discussed above and are incorporated herein by reference.
FRIEDMAN discloses that the porous polystyrene foam is in a compressed form until it is delivered to its biologic site, such as the bladder [and therefore in contact with an aqueous solution], where it regains its shape ([0127]-[0133], [0187]), but is silent regarding its Tg being above 38oC and dropping to below 38oC when the solvent is applied. 
However, such is expected to be necessarily the case since GRIFFIN and/or GARZA and/or and FALKNER disclose that the same polyurethane SMP foam and solvent act in the capacity of a shape memory polymer changing its Tg with the application of a solvent, and GRIFFIN further discloses that the polyurethane and catheter are inserted in the body, as is FRIEDMAN’s system, wherein the body temperature is above 38oC and that the SMP is preselected to have a Tg greater than the body temperature, such as for example, 37oC or 38oC - 80 oC ([0023]) and that once the catheter is in position in the body, a fluid, such as saline, is introduced which lowers the temperature below the Tg of the polyurethane SMP ([0034])].

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
Applicant submits that the application is now in condition for allowance.
Applicant’s argument is not persuasive. No explanation was given as to the reasons why Applicant believes that the rejection is overcome with the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765